— Judgment unanimously affirmed. Memorandum: Complainant’s affidavit stating that he did not identify defendant in any police identification procedure and that he had known defendant for several years was uncontroverted. Thus, there is no merit to defendant’s contention that the trial court erred in denying his application for a pretrial identification hearing (see, People v Gissendanner, 48 NY2d 543, 552; People v Allen, 159 AD2d 953; People v Robinson, 117 AD2d 826; see also, People v Collins, 60 NY2d 214; People v Tas, 51 NY2d 915).
We have examined defendant’s other contentions and find them also to be without merit. (Appeal from Judgment of Erie County Court, Drury, J. — Robbery, 2nd Degree.) Present — Callahan, J. P., Green, Pine, Boehm and Doerr, JJ.